Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendment made to claim 8, the cancelation of claims 5-7 and 25-26, the withdrawal of claims 14-22, and the addition of claim 40, as filed on September 13, 2021, are acknowledged.  
Applicant's arguments, see Remarks filed on September 13, 2021, with respect to amended claim 8 have been fully considered and are persuasive.  The previous prior art rejections to the claim and its dependents, as set forth in the Office action mailed on June 18, 2021, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-22 directed to inventions non-elected without traverse (see Applicant’s reply filed on August 28, 2019).  Accordingly, claims 14-22 have been cancelled.

Reasons for Allowance
Claims 1-4, 8-13, 23-24 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1-4, 9-13, 23-24 and 27-29, the reasons for allowance are included in the Office action mailed on November 18, 2020.  
Regarding claim 8, the amendment made to the instant claim has overcome the previous rejection under 35 U.S.C. 103(a) as set forth in the Office Action mailed on June 18, 2021, see Applicant’s Remark filed on September 13, 2021 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a storage container wherein a mass ratio of Cr/Fe in a portion having a depth of 1 nm from an outermost surface of an inner wall of the storage portion that comes into contact with the treatment liquid is 1 to 3, and wherein a material of at least a portion of the inner wall of the storage portion that comes into contact with the treatment liquid includes perfluoroalkoxy alkane, in the context of the instant claim.
Regarding claims 30-40, they are dependent from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713